Citation Nr: 1638309	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-37 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for right shoulder multi-directional instability (right shoulder disability), rated 30 percent disabling, prior to September 22, 2009, and since May 1, 2010.

2.  Entitlement to an increased disability rating for left shoulder multi-directional instability (left shoulder disability), rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 2000 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Oakland, California, Regional Office.  

On his October 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO in connection with his present appeal, but his representative properly withdrew this request in a March 2015 statement.  38 C.F.R. §§ 20.702, 20.703, 20.704 (2015).  

During the pendency of the appeal, December 2009 and April 2010 rating actions granted the Veteran a temporary total disability rating based on surgical convalescence for the right should disability from September 22, 2009, to May 1, 2010.  See 38 C.F.R. § 4.30 (2015).  The issue on the Title Page has been recharacterized to reflect these determinations.  

The Board previously remanded the appeal January 2016, and the matter has been returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran's right and left shoulder disabilities are respectively rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201 (2015).  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  The applicable diagnostic criteria involve examination of range of motion.  

The Board has reviewed the Veteran's most recent VA examination findings, from March 2016, and concludes that these findings do not meet the specifications of Correia.  Specifically, the examination report does not provide a clear indication of the right and left shoulder range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

The record suggests the Veteran receives regular VA shoulder treatment, but records dated since August 2014 have not been associated with the claims folder.  Additionally, while not definitive, the September 2009 Statement of the Case and private treatment records received in April 2015, also suggest he receives private shoulder treatment, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records generated since August 2014.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private shoulder treatment, hospitalization or evaluation, since August 2014.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA knee treatment or hospitalization records, dated from August 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  Then, afford the Veteran a VA orthopedic examination addressing his service-connected shoulder disabilities.  The examiner must review the claims file and provide the following information:

For the right and left shoulder joints, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and the range of motion measurements of the opposite joint.  The examination report must confirm that all such testing has been made and reflect those testing results. 

The examiner should further address the following:

(A) Note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing; and 

(B) Indicate whether, and to what extent, there is any ankylosis of scapulohumeral articulation, or impairment of the humerus, clavicle, or scapula.

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If either claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




